Dismissed and Memorandum Opinion filed March 18, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00028-CV
____________
 
ALMA GRIGGS, Appellant
 
V.
 
GEORGIA LEE GRIGGS JOHNSON, Appellee
 

 
On Appeal from the
County Court at Law No. 3 & Probate Court
Brazoria
County, Texas
Trial Court Cause
No. 12,673
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 13, 2004. On July 7, 2005, this court
abated this appeal because appellee petitioned for voluntary bankruptcy in the
United States Bankruptcy Court for the Southern District of Texas, under cause
number 05-81711. See Tex. R. App. P.
8.2.  
Through
the Public Access to Court Electronic Records (PACER) system, the court has
learned that the bankruptcy case was closed on September 15, 2005. The parties
failed to advise this court of the bankruptcy court action.
On February
18, 2010, the court requested that the parties file a response stating whether
the appeal should be dismissed. On March 8, 2010, appellant filed an unopposed
motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.
Accordingly,
the appeal is ordered reinstated and dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Christopher.